LISA R.
LISA   R. J. PORTER
          J. PORTER
   Law PC
JP Law
JP       PC
5200 SW
5200  SW Meadows
           Meadows Rd.,      Suite 150
                        Rd., Suite 150
Lake Oswego,
Lake  Oswego, OROR 97035
                      97035
(503) 245-6309
(503) 245-6309
OSB NO.
OSB        025035
      NO. 025035
        Lisa@jplawpc.com
Email: Lisa@jplawpc.com
Email:
Attorney for
Attorney  for Plaintiff
              Plaintiff

                              UNITED
                              UNITED   STATESDISTRICT
                                       STATES            COURT
                                               DISTRICT COURT
                                    DISTRICT
                                    DISTRICT  OF OREGON
                                              OF  OREGON




      D,
SCOTT D,
SCOTT
                     Plaintiff,
                     Plaintiff,                              Civil Action
                                                             Civil Action No. 1:20-cv-00754-HZ
                                                                          No. 1:20-cv-00754-HZ
 vs.
 vs.
 COMMISSIONER
 COMMISSIONER   of SOCIAL
                of        SECURITY,
                   SOCIAL SECURITY,                          ORDER GRANTING
                                                             ORDER GRANTING EAJA FEES
                                                                            EAJA FEES
              Defendant
              Defendant


                                              ORDER
                                              ORDER

        Based upon
        Based      the Plaintiff’s
              upon the Plaintiffs  Petition, the
                                   Petition,     Equal Access
                                             the Equal Access to Justice Act
                                                              to Justice     (EAJA), 28
                                                                         Act (EAJA), 28 U.S.C.
                                                                                        U.S.C. §
                                                                                               §


2412(d)( )(A) the
2412(d)(1)(A)
          1   the assignment of EAJA
                  assignment of EAJA fees
                                     fees to Plaintiffs
                                          to Plaintiff’s attorney by Plaintiff,
                                                         attorney by Plaintiff, as           in
                                                                                   discussed in
                                                                                as discussed


Astrue v
Astrue   Ratliff, 130
       v Ratliff, 130 S. Ct. 2521U.S.
                      S. Ct. 2521U.S. (2010), and 28
                                      (2010), and 28 U.S.C.
                                                     U.S.C. § 1920 it
                                                            § 1920 it is hereby ordered
                                                                      is hereby ordered that
                                                                                        that

EAJA attorney'sfees
EAJA attorney’s fees of $5"121.78,, if
                     of $5,121.78   if not subject to
                                       not subject to any offset allowed
                                                      any offset allowed under
                                                                         under the
                                                                               the

U.S. Department of
U.S. Department of the Treasury's Offset
                   the Treasury’s        Program as
                                  Offset Program              in Ratliff
                                                    discussed in
                                                 as discussed    Ratliff shall
                                                                         shall be paid to
                                                                               be paid    the Plaintiff.
                                                                                       to the Plaintiff.

              this ______day
        DATED this
        DATED                of ________________, 2021
                         day of                   2021   ,




                              ____________________________
                              United States
                              United States District
                                            District Court
                                                     Court Judge
                                                           Judge

Presented by:
Presented by:

s/Lisa R.J.
s/Lisa  R.J. Porter_____________
             Porter
Lisa R.J.
Lisa                OSB 025035
           Porter, OSB
      R.J. Porter,        025035
Attorney for
Attorney   for Plaintiff
               Plaintiff
5200 SW
5200   SW Meadows
            Meadows Rd.,      Suite 150
                         Rd., Suite 150
Lake Oswego,
Lake   Oswego, OR OR 97035
                       97035
